      Case: 4:19-cr-00972-JAR Doc. #: 2 Filed: 11/21/19 Page: 1 of 2 PageID #: 5


                              UNITED STATES DISTRICT COURT                    SUPPREsslrJILEll:Jl
                              EASTERN DISTRICT OF MISSOURI                          NOV ~1 2019
                                    EASTERN DIVISION
                                                                                       U.S. DIS"fRICl COURT
                                                                                     EASTERi\I DISTRICT OF MO
UNITED STATES OF AMERICA,                            )                                      ST.LOUIS
                                                     )
                       Plaintiff,
                                               L     ),------~~~~~~~~~~~
                                                     )
vs.                                                  )
                                                     )   4:19CR972 JAR/SPM
SAMANTHA RIDGEL,                                     )
                                                     )
                       Defendant.                    )

                                         INDICTMENT
                                           COUNT ONE
      The Grand Jury charges that:

      On or about May 20, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                     SAMANTHA RIDGEL,

the Defendant herein, did knowingly obstruct, delay, and affect commerce and the movement of any

article or commodity in commerce or attempt to do so by robbery of Family Dollar, a commercial

establishment engaged in interstate or foreign commerce and in the business of buying and selling

articles and commodities that have previously been transported in interstate or foreign commerce.

      In violation of Title 18, United States Code, Section 1951(a), and punishable under Title

18, United States Code, Section 1951(a).

                                           COUNT TWO

        The Grand Jury further charges that:

        On or about May 20, 2019, in St. Louis City, within the Eastern District of Missouri,
      Case: 4:19-cr-00972-JAR Doc. #: 2 Filed: 11/21/19 Page: 2 of 2 PageID #: 6


                                    SAMANTHA RIDGEL,

the Defendant herein, knowingly possessed and brandished a firearm., in furtherance of a crime of

violence which may be prosecuted in a court of the United States, that is, obstructing, delaying, or

affecting commerce by robbery of Family Dollar, as charged in Count One herein ..

     In violation of Title 18, United States Code, Section 924(c)(1 ), and punishable under Title

18, United States Code, Section 924(c)(l)(A)(ii).



                                                             A TRUE BILL




                                                             FOREPERSON

JEFFREY B. JENSEN
United States Attorney



ALLISON H. BEHRENS, #38482MO
Assistant United States Attorney
